Case 3:20-cv-01455-TAD-KDM Document 53 Filed 05/03/21 Page 1 of 3 PageID #: 715




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION



  CHAMBLESS ENTERPRISES LLC, et al.,

      Plaintiffs,                                    Case No. 3:20-cv-1455-TAD-KDM

          v.                                          Judge Terry A. Doughty

  ROBERT REDFIELD, et al.,                            Magistrate Judge Kayla D. McClusky

      Defendants.



               PLAINTIFFS’ APPEAL FROM ORDER OF MAGISTRATE JUDGE

        Pursuant to Federal Rule of Civil Procedure Rule 72 and Local Rule 74.1, Plaintiffs,

 Chambless Enterprises, LLC, and the Apartment Association of Louisiana, Inc., herein object to

 the Magistrate Judge’s order issued in this case on April 19, 2021, included as Exhibit A. The

 Magistrate granted Defendants’ motion to stay District Court proceedings in this matter,

 notwithstanding Plaintiffs’ objection that a stay will be prejudicial and is not in the interest of

 justice. A copy of Plaintiffs’ opposition to Defendants’ motion to stay is included as Exhibit B.

        The Magistrate’s decision staying District Court proceedings was clearly erroneous and

 contrary to law. Accordingly, Plaintiffs object to the Magistrate’s decision and renew their request

 that this Court should direct Defendants to produce the administrative record in this case. Plaintiffs

 further state their reasons for appealing the Magistrate’s decision in the attached Memorandum in

 Support of Plaintiffs’ Appeal of Magistrate’s Order Staying Trial Court Proceedings, included as

 Exhibit C.
Case 3:20-cv-01455-TAD-KDM Document 53 Filed 05/03/21 Page 2 of 3 PageID #: 716




       DATED: May 3, 2021.

                                                               Respectfully submitted,

       /s/ Steven M. Simpson                                   LUKE A. WAKE*
       STEVEN M. SIMPSON*                                      DC Bar No. 1009181
       DC Bar No. 462553                                       ETHAN W. BLEVINS*
       Pacific Legal Foundation                                Washington State Bar No. 48219
       3100 Clarendon Blvd., Suite 610                         HANNAH SELLS MARCLEY*
       Arlington, VA 22201                                     Washington State Bar No. 52692
       Tel: (202) 888-6881                                     Pacific Legal Foundation
       SSimpson@pacificlegal.org                               930 G Street
                                                               Sacramento, CA 95814
       /s/ James C. Rather, Jr.                                Tel: (916) 419-7111
       JAMES C. RATHER, JR.                                    Fax: (916) 419-7747
       Louisiana Bar No. 25839                                 LWake@pacificlegal.org
       ALKER & RATHER, LLC                                     EBlevins@pacifclegal.org
       4030 Lonesome Rd., Suite B                              HMarcley@pacificlegal.org
       Mandeville, LA 70448                                    *Pro hac vice
       Tel: (985) 727-7501
       JRather@alker-rather.com
                                    Attorneys for Plaintiffs




                                               2
Case 3:20-cv-01455-TAD-KDM Document 53 Filed 05/03/21 Page 3 of 3 PageID #: 717




                                    CERTIFICATE OF SERVICE

           I hereby certify that on May 3, 2021, I electronically filed the foregoing document with the

 Clerk of the Court via the CM/ECF system, which will cause a copy to be served upon counsel of

 record.

           DATED: May 3, 2021.


                                                        /s/ Steven M. Simpson
                                                        STEVEN M. SIMPSON




                                                    3
